Decision controlled by ruling in Stephens v. Snyder, 63 Ga. App. 90.
                          DECIDED MAY 6, 1941.
In Stephens v. Snyder, 63 Ga. App. 90 (10 S.E.2d 218) this court affirmed the judgment of the trial court sustaining a demurrer and dismissing the action. Reference is made to that decision for a full statement of the allegations of fact and the rulings. In the instant case the husband of the plaintiff in that case brought suit to recover special damages and general damages for loss of his wife's services, based on the same transaction, save that there was some variation in the allegations of negligence as applied to the cause as amended, when it was alleged that the wife of the plaintiff was instructed to take the dress off, leaving her unassisted, while the saleslady went for another dress. Whatever might be the effect of the amendment, this case is nevertheless controlled by the ruling in Stephens v. Snyder, supra: "Our view of this case is that the plaintiff's injury was due to her negligence, assuming but not deciding that the defendant was negligent." The court did not err in sustaining the demurrer to the petition.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.